NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

SALLE BELL, in her capacity as guardian       )
of the property of the minor children K.P.    )
and K.M.,                                     )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case Nos. 2D17-4454
                                              )                2D17-5149
TYE WEISENFLUH, as personal                   )
representative of the Estate of Kristen       )         CONSOLIDATED
Weisenfluh, deceased; and BAYFRONT            )
HMA MEDICAL CENTER, LLC, d/b/a                )
Bayfront Health-St. Petersburg,               )
                                              )
              Appellees.                      )
                                              )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Stephen R. Senn of Peterson & Myers,
P.A., Lakeland; and Kevin A. Ashley of
Peterson & Myers, P.A., Winter Haven, for
Appellant.

Raymond T. Elligett, Jr. and Amy S. Farrior
of Buell & Elligett, P.A., Tampa; Thomas D.
Masterson and Gregory J. Hoag of
Masterson, Hoag & Smith, P.A., Saint
Petersburg; and Gary D. Fox of Stewart
Tilghman Fox Bianchi & Cain, P.A., Miami,
for Appellee Tye Weisenfluh.

No appearance for remaining Appellee.
PER CURIAM.


           Affirmed.




LaROSE, C.J., and LUCAS and KHOUZAM, JJ., Concur.




                                    -2-